Citation Nr: 1825409	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU), prior to April 30, 2015.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested and was scheduled for a hearing in November 2017 before a Veterans Law Judge, but subsequently withdrew his request for a hearing.  Therefore, there is no pending hearing request.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

In a written statement submitted in November 2017, the Veteran withdrew his claims for entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II and entitlement to TDIU prior to April 30, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus and entitlement to the award of TDIU prior to April 30, 2015, have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case, the Veteran submitted written correspondence in November 2017 where he withdrew his request for a hearing and indicated that a hearing is not necessary as "all issues listed in the appeal have been resolved."  The Board has interpreted this statement as a withdrawal of the Veteran's remaining appeals of an increased evaluation in excess of 20 percent for diabetes mellitus type II, and entitlement to an award of TDIU prior to April 30, 2015.  Therefore, since the Veteran has withdrawn his appeals, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is dismissed.

Entitlement to an award of TDIU prior to April 30, 2015, is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


